Exhibit 10.2

EXECUTION VERSION

AMENDMENT NO. 1 TO AMENDED AND RESTATED CREDIT AGREEMENT

This AMENDMENT NO. 1 TO AMENDED AND RESTATED CREDIT AGREEMENT (this
“Amendment”), dated as of March 1, 2016, is entered into by and among MOHAWK
INDUSTRIES, INC., a Delaware corporation (the “Company”), ALADDIN MANUFACTURING
CORPORATION, a Delaware corporation (“Aladdin”), DAL-TILE DISTRIBUTION, INC., a
Delaware corporation (“Dal-Tile”), MOHAWK UNITED INTERNATIONAL B.V., a private
limited liability company (besloten vennootschap met beperkte aansprakelijkheid)
incorporated under the laws of the Netherlands, having its official seat
(statutaire zetel) in Oisterwijk, the Netherlands and its office at
Beneluxstraat 1 (5061 KD) Oisterwijk, the Netherlands, and registered with the
Trade Register of the Chambers of Commerce under number 17229715 (“Mohawk BV”),
MOHAWK FOREIGN HOLDINGS S.À R.L., a company organized and existing under the
laws of Luxembourg as a société à responsibilité limitée (“Mohawk Foreign”),
MOHAWK INTERNATIONAL HOLDINGS S.À R.L., a company organized and existing under
the laws of Luxembourg as a société à responsibilité limitée (“Mohawk
International”), MOHAWK FOREIGN FUNDING S.À R.L., a company organized and
existing under the laws of Luxembourg as a société à responsibilité limitée
(“Mohawk Funding”), UNILIN BVBA, a private limited liability company (besloten
vennootschap met beperkte aansprakelijkheid) organized under the laws of Belgium
and registered under nr. 0405.414.072 RPR/RPM Ghent, Kortrijk division
(“Unilin”), PREMIUM FLOORS AUSTRALIA PTY LIMITED, a private limited liability
company organized under the laws of Australia (“Premium Australia”), each Lender
party hereto and WELLS FARGO BANK, NATIONAL ASSOCIATION, as Administrative
Agent, Swing Line Lender and an L/C Issuer.

RECITALS

WHEREAS, the Borrowers, the Lenders and the Administrative Agent are parties to
the Amended and Restated Credit Agreement, dated as of March 26, 2015 (the
“Credit Agreement”, and as amended by this Amendment, the “Amended Credit
Agreement”), pursuant to which the Lenders have extended a revolving credit
facility to the Borrowers;

WHEREAS, pursuant to Section 2.19 of the Credit Agreement, the Company has
requested that each Lender extend its Maturity Date for an additional one year
period as more specifically set forth in this Amendment and the Borrowers have
requested that the Administrative Agent and the Lenders signatory hereto agree
to certain other amendments to the Credit Agreement as provided herein; and

WHEREAS, the Administrative Agent and each of the undersigned Lenders have
agreed to such requests, subject to the terms and conditions of this Amendment.

NOW, THEREFORE, for valuable consideration, the receipt and adequacy of which
are hereby acknowledged, the parties hereto hereby agree as follows:

1. Defined Terms. Unless otherwise defined herein, capitalized terms used herein
shall have the meanings, if any, assigned to such terms in the Amended Credit
Agreement.

2. Amendment to Credit Agreement. Effective as of the date hereof but subject to
the satisfaction of the conditions precedent set forth in Section 4 below, the
Credit Agreement is amended as follows:

(a) Section 1.01 of the Credit Agreement is hereby amended by adding the
following definitions in the appropriate alphabetical order:



--------------------------------------------------------------------------------

“Bail-In Action” means the exercise of any Write-Down and Conversion Powers by
the applicable EEA Resolution Authority in respect of any liability of an EEA
Financial Institution.

“Bail-In Legislation” means, with respect to any EEA Member Country implementing
Article 55 of Directive 2014/59/EU of the European Parliament and of the Council
of the European Union, the implementing law for such EEA Member Country from
time to time which is described in the EU Bail-In Legislation Schedule.

“EEA Financial Institution” means (a) any credit institution or investment firm
established in any EEA Member Country which is subject to the supervision of an
EEA Resolution Authority, (b) any entity established in an EEA Member Country
which is a parent of an institution described in clause (a) of this definition,
or (c) any financial institution established in an EEA Member Country which is a
subsidiary of an institution described in clauses (a) or (b) of this definition
and is subject to consolidated supervision with its parent;

“EEA Member Country” means any of the member states of the European Union,
Iceland, Liechtenstein, and Norway.

“EEA Resolution Authority” means any public administrative authority or any
person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.

“EU Bail-In Legislation Schedule” means the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor person), as in effect
from time to time.

“Write-Down and Conversion Powers” means, with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time under the Bail-In Legislation for the applicable EEA Member
Country, which write-down and conversion powers are described in the EU Bail-In
Legislation Schedule.

(b) The definition of Defaulting Lender set forth in Section 1.01 of the Credit
Agreement is amended by (1) deleting the “or” at the end of clause (d)(ii)
thereof and (2) adding the following text after the word “appointment” at the
end of clause (d)(iii) thereof: “or (iv) become the subject of any Bail-In
Action”;

(c) The definition of Maturity Date set forth in Section 1.01 of the Credit
Agreement is amended by (1) replacing “March 26, 2020” in such definition with
“March 26, 2021” and (2) adding the following proviso to the end of such
definition “; provided further, that with respect to the Non-Extending Lender
with respect to the Maturity Date extension that occurred pursuant to that
certain Amendment No. 1 to Amended and Restated Credit Agreement, dated as of
March 1, 2016, between the Borrowers, the Administrative Agent and the Lenders
party thereto, the Maturity Date shall be March 26, 2020.” For the avoidance of
doubt, such extension is one of the extensions set forth in Section 2.19 of the
Credit Agreement;

(d) Subsection 2.17(a)(iv) of the Credit Agreement shall be amended by replacing
the last sentence in such Subsection with the following: “Subject to
Section 10.26, no reallocation hereunder shall constitute a waiver or release of
any claim of any party hereunder against a Defaulting Lender arising from that
Lender having become a Defaulting Lender, including any claim of a
non-Defaulting Lender as a result of such non-Defaulting Lender’s increased
exposure following such reallocation.”;

 

2



--------------------------------------------------------------------------------

(e) Section 7.03 of the Credit Agreement is hereby amended by adding the
following clause (h) to the end of such Section with corresponding grammatical
changes thereto:

“(h) Euro-denominated commercial paper issued by Subsidiaries of the Company.”

(f) Subsection 7.09(xii) of the Credit Agreement is hereby amended by
(1) replacing the “or” immediately before clause (B) in such Subsection with
“,”(2) re-lettering the existing clause (B) as clause (C) and (3) adding a new
clause (B) after clause (A) to read as follows:

“(B) contained in any term loan credit facility agented by Wells Fargo in an
aggregate principal amount (including any incremental term loans thereunder) not
to exceed $500,000,000 or”.

(g) Article X of the Credit Agreement is hereby amended by adding a new
Section 10.26 to read as follows:

“10.26 Acknowledgement and Consent to Bail-In of EEA Financial Institutions.

Notwithstanding anything to the contrary in any Loan Document or in any other
agreement, arrangement or understanding among any such parties, each party
hereto acknowledges that any liability of any EEA Financial Institution arising
under any Loan Document, to the extent such liability is unsecured, may be
subject to the write-down and conversion powers of an EEA Resolution Authority
and agrees and consents to, and acknowledges and agrees to be bound by:

(a) the application of any Write-Down and Conversion Powers by an EEA Resolution
Authority to any such liabilities arising hereunder which may be payable to it
by any party hereto that is an EEA Financial Institution; and

(b) the effects of any Bail-in Action on any such liability, including, if
applicable:

(i) a reduction in full or in part or cancellation of any such liability;

(ii) a conversion of all, or a portion of, such liability into shares or other
instruments of ownership in such EEA Financial Institution, its parent
undertaking, or a bridge institution that may be issued to it or otherwise
conferred on it, and that such shares or other instruments of ownership will be
accepted by it in lieu of any rights with respect to any such liability under
this Agreement or any other Loan Document; or

(iii) the variation of the terms of such liability in connection with the
exercise of the write-down and conversion powers of any EEA Resolution
Authority.”

 

3



--------------------------------------------------------------------------------

3. Representations and Warranties. The Borrowers and the Guarantors hereby
represent and warrant to the Administrative Agent and the Lenders as follows:

(a) no Default or Event of Default has occurred and is continuing, or would
result from this Amendment;

(b) the execution, delivery and performance by the Borrowers of this Amendment
have been duly authorized by all necessary corporate and other action and do not
and will not require any registration with, consent or approval of, or notice to
or action by, any Person (including any Governmental Authority) in order to be
effective and enforceable;

(c) this Amendment constitutes the legal, valid and binding obligations of each
Borrower, enforceable against it in accordance with its terms, without defense,
counterclaim or offset; and

(d) both before and immediately after giving effect to this Amendment, the
representations and warranties contained in Article V of the Amended Credit
Agreement (with each reference therein to “this Agreement”, “hereunder”, “Loan
Document” and words of like import referring to the Credit Agreement being
deemed to be a reference to the Amended Credit Agreement) are true and correct
in all material respects (or, if qualified by materiality or Material Adverse
Effect, in all respects) on and as of the date hereof, except to the extent that
such representations and warranties specifically refer to an earlier date, in
which case they are true and correct as of such earlier date, and except that
the representations and warranties contained in subsections (a) and (b) of
Section 5.05 of the Amended Credit Agreement shall be deemed to refer to the
most recent statements furnished pursuant to subsections (a) and (b),
respectively, of Section 6.01 of the Amended Credit Agreement.

4. Conditions to Effectiveness.

(a) This Amendment will become effective as of the date hereof when and if each
of the following conditions has been satisfied:

(i) the Administrative Agent shall have received counterparts of this Amendment
duly executed by the Borrowers, the L/C Issuers, the Swing Line Lender and each
Lender party to the Credit Agreement on the date hereof;

(ii) the Administrative Agent shall have received a certificate signed by a
Responsible Officer of the Company (A) certifying that (a) there exists no
Default or Event of Default on the date hereof and immediately after giving
effect hereto and (b) the representations and warranties made by the Borrowers
contained in the Credit Agreement are true and correct in all material respects
(or, if qualified by materiality or Material Adverse Effect, in all respects)
with the same effect as though such representations and warranties had been made
on and as of the date hereof (except to the extent that such representations and
warranties specifically refer to an earlier date, in which case they shall be
true and correct as of such earlier date) and except that for purposes of such
certificate, the representations and warranties contained in subsection (a) of
Section 5.05 of the Credit Agreement shall be deemed to refer to the most recent
statements furnished pursuant to clause (a) of Section 6.01 of the Credit
Agreement and (B) certifying and attaching the resolutions adopted by the
Borrowers approving or consenting to the Maturity Date extension contemplated by
this Amendment;

(iii) unless waived by the Administrative Agent, the Company shall have paid all
fees, charges and disbursements of counsel to the Administrative Agent (directly
to such counsel if requested by the Administrative Agent) to the extent invoiced
at least two (2) Business

 

4



--------------------------------------------------------------------------------

Days prior to or on the date hereof, plus such additional amounts of such fees,
charges and disbursements as shall constitute its reasonable estimate of such
fees, charges and disbursements incurred or to be incurred by it through the
closing proceedings (provided that such estimate shall not thereafter preclude a
final settling of accounts between the Company and the Administrative Agent);
and

(iv) the Company shall have paid to the Administrative Agent the fees payable by
the Company pursuant to that certain letter agreement dated the date hereof
between the Company and the Administrative Agent.

(b) For purposes of determining compliance with the conditions specified in this
Section 4, each Lender that has executed this Amendment and delivered it to the
Administrative Agent shall be deemed to have consented to, approved or accepted,
or to be satisfied with, each document or other matter required under Section 4
to be consented to or approved by or acceptable or satisfactory to such Lender
unless the Administrative Agent shall have received notice from such Lender
prior to the proposed date of this Amendment specifying its objection thereto.

(c) From and after the date hereof, the Credit Agreement is amended as set forth
herein. Except as expressly amended pursuant hereto, the Credit Agreement shall
remain unchanged and in full force and effect and is hereby ratified and
confirmed in all respects.

(d) The Administrative Agent will notify the Company and the Lenders of the
occurrence of the effectiveness of this Amendment.

5. Miscellaneous.

(a) Except as herein expressly amended, all terms, covenants and provisions of
the Credit Agreement and each other Loan Document are and shall remain in full
force and effect. Upon the effectiveness of this Amendment, each reference in
the Credit Agreement to “this Agreement”, “hereunder”, “hereof” or words of like
import referring to the Credit Agreement, and each reference in the other Loan
Documents to “the Credit Agreement”, “thereunder”, “thereof” or words of like
import referring to the Credit Agreement, shall mean and be a reference to the
Amended Credit Agreement. This Amendment shall be deemed incorporated into, and
a part of, the Credit Agreement.

(b) This Amendment shall be binding upon and inure to the benefit of the parties
hereto and their respective successors and assigns under the Loan Documents.

(c) THIS AMENDMENT IS SUBJECT TO THE PROVISIONS OF SECTIONS 10.14 AND 10.15 OF
THE AMENDED CREDIT AGREEMENT RELATING TO GOVERNING LAW, VENUE AND WAIVER OF
RIGHT TO TRIAL BY JURY, THE PROVISIONS OF WHICH ARE BY THIS REFERENCE
INCORPORATED HEREIN IN FULL.

(d) This Amendment may be executed in counterparts (and by different parties
hereto in different counterparts), each of which shall constitute an original,
but all of which when taken together shall constitute a single contract. This
Amendment and the other Loan Documents constitute the entire contract among the
parties relating to the subject matter hereof and supersede any and all previous
agreements and understandings, oral or written, relating to the subject matter
hereof. Except as provided in Section 4, this Amendment shall become effective
when it shall have been executed by the Administrative Agent and when the
Administrative Agent shall have received counterparts hereof that, when taken
together, bear the signatures of each of the other parties required to be a
party hereto. Delivery of an executed counterpart of a signature page of this
Amendment by telecopy or other electronic imaging means shall be effective as
delivery of a manually executed counterpart of this Amendment. This Amendment
may not be amended except in accordance with the provisions of Section 10.01 of
the Amended Credit Agreement.

 

5



--------------------------------------------------------------------------------

(e) If any provision of this Amendment or the other Loan Documents is held to be
illegal, invalid or unenforceable, (i) the legality, validity and enforceability
of the remaining provisions of this Amendment and the other Loan Documents shall
not be affected or impaired thereby and (ii) the parties shall endeavor in good
faith negotiations to replace the illegal, invalid or unenforceable provisions
with valid provisions the economic effect of which comes as close as possible to
that of the illegal, invalid or unenforceable provisions. The invalidity of a
provision in a particular jurisdiction shall not invalidate or render
unenforceable such provision in any other jurisdiction.

(f) The Company agrees to pay in accordance with Section 10.04 of the Credit
Agreement all reasonable out of pocket expenses actually incurred by the
Administrative Agent and its Affiliates in connection with the preparation,
execution, delivery, administration of this Amendment and the other instruments
and documents to be delivered hereunder, including, without limitation, the
reasonable and documented fees, charges and disbursements of counsel to the
Administrative Agent with respect thereto and with respect to advising the
Administrative Agent as to its rights and responsibilities hereunder and
thereunder.

(g) This Amendment shall constitute a “Loan Document” under and as defined in
the Amended Credit Agreement.

(h) Each Domestic Guarantor consents to the execution and delivery by the
Borrowers of this Amendment and jointly and severally ratifies and confirms the
terms of the Domestic Guaranty with respect to the Obligations now or hereafter
outstanding under the Amended Credit Agreement and all Notes issued thereunder.
Each Domestic Guarantor acknowledges that, notwithstanding anything to the
contrary contained herein or in any other document evidencing any Obligations of
any Borrower to the Lenders or any other obligation of any Borrower, or any
actions now or hereafter taken by the Lenders with respect to any obligation of
any Borrower, the Domestic Guaranty (i) is and shall continue to be a primary
obligation of the Domestic Guarantors, (ii) is and shall continue to be an
absolute, unconditional, joint and several, continuing and irrevocable guaranty
of payment, and (iii) is and shall continue to be in full force and effect in
accordance with its terms. Nothing contained herein to the contrary shall
release, discharge, modify, change or affect the original liability of the
Domestic Guarantors under the Domestic Guaranty. Each Foreign Guarantor consents
to the execution and delivery by the Borrowers of this Amendment and jointly and
severally ratifies and confirms the terms of the Foreign Guaranty with respect
to the Foreign Obligations now or hereafter outstanding under the Amended Credit
Agreement and all Notes issued by any Foreign Borrower thereunder. Each Foreign
Guarantor acknowledges that, notwithstanding anything to the contrary contained
herein or in any other document evidencing any Obligations of any Borrower to
the Lenders or any other obligation of any Borrower, or any actions now or
hereafter taken by the Lenders with respect to any obligation of any Borrower,
the Foreign Guaranty (i) is and shall continue to be a primary obligation of the
Foreign Guarantors, (ii) is and shall continue to be an absolute, unconditional,
joint and several, continuing and irrevocable guaranty of payment, and (iii) is
and shall continue to be in full force and effect in accordance with its terms.
Nothing contained herein to the contrary shall release, discharge, modify,
change or affect the original liability of the Foreign Guarantors under the
Foreign Guaranty.

[Signature Pages Follow]

 

6



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Amendment No. 1 to
Amended and Restated Credit Agreement to be duly executed as of the date first
above written.

 

MOHAWK INDUSTRIES, INC. By:   /s/ Shailesh Bettadapur Name:   Shailesh
Bettadapur Title:   Vice President and Treasurer ALADDIN MANUFACTURING
CORPORATION By:   /s/ Shailesh Bettadapur Name:   Shailesh Bettadapur Title:  
Vice President and Treasurer DAL-TILE DISTRIBUTION, INC. By:   /s/ Shailesh
Bettadapur Name:   Shailesh Bettadapur Title:   Vice President and Treasurer
MOHAWK UNITED INTERNATIONAL B.V. By:   /s/ Shailesh Bettadapur Name:   Shailesh
Bettadapur Title:   authorized representative

 

Mohawk Industries, Inc.

Signature Pages

Amendment No. 1 to Amended and Restated Credit Agreement



--------------------------------------------------------------------------------

MOHAWK FOREIGN HOLDINGS S.À R.L. By:   /s/ Andrew Smith    
/s/ Cornelius Martinus Verhaaren Name:   Andrew Smith    
Cornelius Martinus Verhaaren Title:   Class B Manager     Class A Manager MOHAWK
INTERNATIONAL HOLDINGS S.À R.L. By:   /s/ Andrew Smith    
/s/ Cornelius Martinus Verhaaren Name:   Andrew Smith    
Cornelius Martinus Verhaaren Title:   Class B Manager     Class A Manager UNILIN
BVBA By:   /s/ Shailesh Bettadapur     Name:   Shailesh Bettadapur     Title:  
Authorized Representative     MOHAWK FOREIGN FUNDING S.À R.L. By:   /s/ Andrew
Smith     /s/ Cornelius Martinus Verhaaren Name:   Andrew Smith    
Cornelius Martinus Verhaaren Title:   Class B Manager     Class A Manager

 

Mohawk Industries, Inc.

Signature Pages

Amendment No. 1 to Amended and Restated Credit Agreement



--------------------------------------------------------------------------------

Executed by Premium Floors Australia Pty Ltd

/s/ Shailesh Bettadapur Signature of company secretary/director Shailesh
Bettadapur Full name of company secretary/director

 

Mohawk Industries, Inc.

Signature Pages

Amendment No. 1 to Amended and Restated Credit Agreement



--------------------------------------------------------------------------------

WELLS FARGO BANK, NATIONAL ASSOCIATION, as Administrative Agent, as Swing Line
Lender, as an L/C Issuer and as a Lender By:   /s/ Kay Reedy Name:   Kay Reedy
Title:   Managing Director

 

Mohawk Industries, Inc.

Signature Pages

Amendment No. 1 to Amended and Restated Credit Agreement



--------------------------------------------------------------------------------

BANK OF AMERICA, N.A., as an L/C Issuer and as a Lender By:   /s/ David McCauley
Name:   David McCauley Title:   Senior Vice President

 

Mohawk Industries, Inc.

Signature Pages

Amendment No. 1 to Amended and Restated Credit Agreement



--------------------------------------------------------------------------------

JPMORGAN CHASE BANK, N.A., as an L/C Issuer and as a Lender By:  

/s/ John A. Horst

Name:   John A. Horst Title:   Executive Director

 

Mohawk Industries, Inc.

Signature Pages

Amendment No. 1 to Amended and Restated Credit Agreement



--------------------------------------------------------------------------------

BARCLAYS BANK PLC, as a Lender By:  

/s/ Craig J. Malloy

Name:   Craig J. Malloy Title:   Director

 

Mohawk Industries, Inc.

Signature Pages

Amendment No. 1 to Amended and Restated Credit Agreement



--------------------------------------------------------------------------------

SUNTRUST BANK, as a Lender By:   /s/ Elizabeth Tallmadge Name:   Elizabeth
Tallmadge Title:   Managing Director

 

Mohawk Industries, Inc.

Signature Pages

Amendment No. 1 to Amended and Restated Credit Agreement



--------------------------------------------------------------------------------

FIFTH THIRD BANK, as a Lender By:   /s/ Jonathan H. James Name:   Jonathan H.
James Title:   Senior Vice President

 

Mohawk Industries, Inc.

Signature Pages

Amendment No. 1 to Amended and Restated Credit Agreement



--------------------------------------------------------------------------------

MIZUHO BANK, LTD., as a Lender By:   /s/ Donna DeMagistris Name:   Donna
DeMagistris Title:   Authorized Signatory

 

Mohawk Industries, Inc.

Signature Pages

Amendment No. 1 to Amended and Restated Credit Agreement



--------------------------------------------------------------------------------

PNC BANK, NATIONAL ASSOCIATION, as a Lender By:   /s/ Robb Hoover Name:   Robb
Hoover Title:   Vice President

 

Mohawk Industries, Inc.

Signature Pages

Amendment No. 1 to Amended and Restated Credit Agreement



--------------------------------------------------------------------------------

THE BANK OF TOKYO-MITSUBISHI UFJ, LTD., as a Lender By:   /s/ Ravneet Mumick
Name:   Ravneet Mumick Title:   Director

 

Mohawk Industries, Inc.

Signature Pages

Amendment No. 1 to Amended and Restated Credit Agreement



--------------------------------------------------------------------------------

U.S. BANK, NATIONAL ASSOCIATION, as a Lender By:   /s/ Kara Van Duzee Name:  
Kara Van Duzee Title:   Vice President

 

Mohawk Industries, Inc.

Signature Pages

Amendment No. 1 to Amended and Restated Credit Agreement



--------------------------------------------------------------------------------

BRANCH BANKING & TRUST COMPANY, as a Lender By:   /s/ Robert T. Barnaby Name:  
Robert T. Barnaby Title:   Senior Vice President

 

Mohawk Industries, Inc.

Signature Pages

Amendment No. 1 to Amended and Restated Credit Agreement



--------------------------------------------------------------------------------

HSBC BANK USA, N.A., as a Lender By:   /s/ Devin Moore Name:   Devin Moore
Title:   Vice President

 

Mohawk Industries, Inc.

Signature Pages

Amendment No. 1 to Amended and Restated Credit Agreement



--------------------------------------------------------------------------------

ING BANK, N.V., DUBLIN BRANCH, as a Lender By:   /s/ Sean Hassett Name:   Sean
Hassett Title:   Director By:   /s/ Shaun Hawley Name:   Shaun Hawley Title:  
Vice President

 

Mohawk Industries, Inc.

Signature Pages

Amendment No. 1 to Amended and Restated Credit Agreement



--------------------------------------------------------------------------------

KBC BANK N.V., as a Lender By:   /s/ Lars Wallin Name:   Lars Wallin Title:  
Director By:   /s/ Tom Lalli Name:   Tom Lalli Title:   Managing Director

 

Mohawk Industries, Inc.

Signature Pages

Amendment No. 1 to Amended and Restated Credit Agreement



--------------------------------------------------------------------------------

SYNOVUS BANK, as a Lender By:   /s/ John R. Frierson Name:   John R. Frierson
Title:   Senior Vice President

 

Mohawk Industries, Inc.

Signature Pages

Amendment No. 1 to Amended and Restated Credit Agreement